Title: From John Adams to John Jay, 11 November 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Nov. 11. 1785
          
          There is no better Advice to be given to the Merchants of the United States, than to push their Commerce to the East Indies as fast and as far as it will go.
          If Information from Persons who ought to know may be depended on, the Tobacco and Peltries as well as the Ginseng of the United States, are proper Articles for the China Markett, and have been found to answer very well, and many other of our Commodities may be found in demand there. But there is another Resource, which may prove of equal Value at present. There are many Persons, in the European Factories, in India, particularly the English who have accumulated large Property, which they wish to transmit to Europe, but have not been able to do it, on account of the distance and the Scarcity of Freights.— These would be glad to Sell Us their Commodities, and take our Bills of Exchange upon Europe or America, payable in twelve or Eighteen months. possibly in longer Periods.
          These Facts are known to Individuals in America, but will probably be concealed from the publick at large least the Speculators and Adventurers, Should be too numerous for the Profit of a few.
          The States may greatly encourage, these Enterprizes by laying on Duties, upon the Importation of all East India Goods from Europe, and indeed by proceeding in time to Prohibitions. this however may never be necessary. Duties judiciously calculated and made high enough to give a clear Advantage to the direct Importer from India will answer the End as effectually as Prohibitions, and are less odious, and less liable to Exceptions.
          We Should attend to this Intercourse with the East, with the more Ardour, because the Stronger Footing We obtain in those Countries, of more importance will our Friendship be, to the Powers of Europe who have large Connections there.— The East Indies will probably be the Object and The Theatre of the next War, and the more familiar We are with every Thing relative to that Country, the more will the contending Parties desire to win Us of their Side, or at least, what We ought to wish for most, to keep Us neutral.
          Much will depend upon the Behaviour of our People who may go into those Countries. If they endeavour by an irreproachable Integrity, Humanity and Civility, to conciliate the Esteem of the Natives, they may easily become the most favoured nation for the Conduct of European Nations in general, heretofore has given Us a great Advantage.
          East India Manufactures in Silk and Coton &c are prohibited in England, and as We have no Such Prohibitions in America, because We have no Such manufactures for them to interfere with, We may take them to a great Advantage.
          I am sir with great Esteem, your most / obedient and humble servant John
          
            John Adams
          
        